Citation Nr: 1549268	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  12-29 004	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a respiratory disability, to include pneumonia, bronchitis, and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The Veteran served on active military duty from November 1972 to November 1975; she also had service in the United States Army Reserves.  

This matter comes to the Board of Veterans Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge sitting at the RO in August 2015, and a transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified at her August 2015 hearing that she contracted pneumonia while performing active duty for training (ACTDUTRA) in the Army Reserves in Korea in 1990, which led to a current respiratory disability, including bronchitis and COPD.  Although there is evidence on file of a positive X-ray for pneumonia in March 1990, while the Veteran was performing Annual Training (AT) while stationed in Korea, it is unclear whether this service involved ACTDUTRA or inactive duty for training (INACTDUTRA).

Consequently, additional development is warranted prior to adjudication by the Board of the issue on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will verify with the appropriate source whether the Veteran's March 1990 AT service was ACTDUTRA or INACTDUTRA.  

2.  If, and only if, it is determined that the Veteran's service in March 1990 was ACTDUTRA, the Veteran will be provided an examination by an appropriate medical profession to determine whether she has a current respiratory disability as a result of her ACTDUTRA.  A copy of the record must be provided to the examiner for review in conjunction with the examination.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that any current respiratory disability found began during the veteran's ACTDUTRA in March 1990 or is otherwise related to that period of service.

The term 'at least as likely as not' does not mean 'within the realm of medical possibility.'  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete rationale must be provided for any opinion offered.

3.  After the above, the AMC/RO will then re-adjudicate the Veteran's claim for service connection for a respiratory disability, to include pneumonia, bronchitis, and COPD, based on all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and her representative will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

